t c memo united_states tax_court owen g fiore petitioner v commissioner of internal revenue respondent docket no filed date owen g fiore pro_se andrew r moore john m wall and michael skeen for respondent memorandum findings_of_fact and opinion holmes judge owen fiore was a tax lawyer with a small but prominent practice he went to prison for evasion of his taxes--he admitted to fraud-- but the commissioner now claims he can prove fiore filed fraudulent and returns the parties agree on the deficiencies and dispute only the existence of fraud findings_of_fact a fiore’s rise in the legal profession fiore graduated from loyola university of los angeles now loyola marymount university in date with an accounting degree he enrolled in the university’s law school that summer after a short stint preparing income_tax returns at ernst ernst now ernst young he was ordered to active_duty with the u s air force in fall he trained to be an auditor in texas and then returned to los angeles to work for the air force auditor general and worked there until he finished law school in fiore started his legal career at the los angeles firm of kindel anderson in the firm elected him to partnership in and his practice came to focus on estate_planning he moved to another l a firm--agnew miller carlson--in and remained there until when he moved to northern california and joined hopkins mitchell carley in he formed a new law partnership with robert hales as he moved from firm to firm his clients followed he became well known in his field and as the decades flowed by he gained national prominence speaking at numerous conferences across the country and more importantly to his partners he made it rain--bringing in substantial business for every firm he worked for he rarely appeared at the office and his days were a whirl of client meetings and conferences administrative details and accounting were someone else’s problem--that is until he dissolved his partnership with hales to form a solo practice in he hired pat sadler as his legal secretary fiore describes her as my gal friday --a loyal long-term employee who did her best to administer the firm effectively she answered the phone opened the mail made appointments with fiore’s clients took dictation and--this will be important--made bank_deposits she did not however have the time or expertise to handle the firm’s accounting she also wasn’t much of a computer person and failed to take advantage of the software that could improve firm recordkeeping but the new firm prospered and fiore hired two associate attorneys--john ramsbacher and leslie daniels b accounting at the fiore law group fiore himself took on the responsibility for his firm’s accounting but he neglected that responsibility choosing at every opportunity to focus on client development marketing and the sophisticated pleasure of solving his clients’ complex problems his sophistication did not extend to his management of the firm’s finances fiore came to rely on a three-checkbook method of accounting--one for the general account one for the client trust fund and one for minor expenses such as filing fees the preponderant flow of dollars was thus through the general account client billings went into the general account payroll office rent and the firm’s other expenses came out of that account fiore even handled payroll in a way that would have been familiar to lawyers of a hundred years before--writing out checks to each associate and employee by hand on paydays at the end of each year he would write out a w-2 for each employee by hand fiore gave only himself access to the general account only he was allowed to open the general-account bank statements even though he often failed to do so we find this otherwise unbelievable finding true because the irs revenue_agent conducting the audit of fiore’s returns received several unopened bank statements in response to his request for documents california law requires that attorneys maintain a client trust-fund account retainers remain in the account until earned any interest earned is taken by the state to pay for legal services to the indigent cal bus prof code sec_6211 west supp because fiore rarely obtained retainers--he preferred to bill clients after work was complete--the client trust fund had very little money in it fiore did use legal billing software known as the tussman program the tussman program can track billable hours generate bills and produce financial reports--but fiore failed to use all or even much of its potential fiore and his associates did enter their billable hours into the program and sadler did print out computer-generated bills to send to clients each month but fiore adjusted the computer-generated bills--sometimes billing more and sometimes less--before sending them out he took the time to write a letter with each bill to explain what work was done he didn’t take the time to update the program’s database to reflect what was actually billed after adjustments this meant that the firm’s computer records did not reflect the amounts actually billed to clients but it was the program’s financial-reporting feature that was left most spectacularly underused bills were mailed out to the clients and the clients would send checks to fiore sadler would then deposit the checks into the general account but she kept track of the deposits in a wordperfect document on her computer--listing the client name client number and amount of payment she would then put a copy of the bill and deposit slip in a three-ring binder organized alphabetically by client each year she or another employee would set up a new three-ring binder often with the help of temporary file clerks sadler never used the binders to add up the annual fees and never used them for financial reports with the tussman program--she didn’t know how and she never added up the annual deposits from the general-account bank statements c the road to prison by the end of the century fiore’s practice was flourishing but in his personal expenses started to swell he paid dollar_figure to settle a malpractice claim and dollar_figure in cash for a cabin in idaho he was still a resident of idaho when he filed his tax_court petition years later he sold his principal_residence in portola valley that same year and moved to a home he owned in sea ranch--150 miles from the san jose office he had a mortgage and of course a tax bill for that house but instead of enduring epic commutes every day he rented an apartment closer to his office for more than dollar_figure a month and flashing on the horizon was the prospect of retirement the storm broke in when the commissioner began an audit of fiore’s tax returns revenue_agent lila wong--a relatively recent irs hire-- asked fiore for an appointment in date the meeting didn’t happen until october fiore brought only handwritten deposit records to that first meeting wong asked fiore to try again and this time to bring bank records and substantiation for his business_expenses fiore brought only payroll records and a calendar but no bank records or other documents to substantiate income and expenses wong was new but not newborn and pressed fiore again and again fiore promised to get his bank statements together and reconstruct his business_expenses by date but ended up canceling that meeting--he said he had hired a cpa to handle the audit but he never provided any power_of_attorney to agent wong so she couldn’t discuss the audit with anyone other than fiore she wanted to move the audit along but here her inexperience showed and she skipped a critical step for an audit like this one she did not try to verify fiore’s income she did not conduct or arrange for a bank-deposits analysis but closed the audit after denying the business-expense deductions for lack of substantiation the commissioner sent fiore a notice_of_deficiency for more than dollar_figure million in date fiore settled in for roughly dollar_figure fiore did not let the audit swamp him he continued to bring in clients and he began buying up idaho real_estate he bought five lots near his cabin for dollar_figure cash in he bought a log house for dollar_figure and built a dollar_figure barn--with dollar_figure down and financing for the rest--in he wrote--tellingly-- in a letter asking for a loan that his firm generates over million in legal fees each year we can also be sure he had a reasonable notion of his income from other evidence especially his talks in with ramsbacher--one of the associates he had hired--when he decided to promote the younger man to partner in early fiore laid out discussion points for the proposed partnership in a memo he wrote that we will continue to be able to develop monthly fees in excess of dollar_figure per month results over dollar_figure million in gross_receipts he emphasized his plans to transition to a less active role in the firm by to back up his firm-income estimates fiore had a staff member produce a tussman- generated report for ramsbacher’s review in date the report showed over dollar_figure million in income for in the course of the partnership discussions ramsbacher expressed his concerns about the shipwreck that was the firm’s bookkeeping fiore agreed to allow ramsbacher to clean it up if he were made partner in date ramsbacher and fiore agreed to form a partnership ramsbacher took immediate steps to put the firm’s affairs in order he started out by hiring paychex to handle payroll then he tried to use quickbooks for firm accounting only to discover that he wasn’t a computer person either but he at least recognized his shortcoming and hired someone to run quickbooks for the firm he also dealt with any staff issues and oversaw the day-to-day management of the firm this arrangement actually seemed to work it allowed fiore to do what he did best--bring in the business--while ramsbacher took care of the rest the firm looked steady but fiore had not tied down his administrative problems after his first close call with the irs in the years immediately before ramsbacher took over the accounting--1996 through 1999--fiore did not report all his taxable_income on his returns actual income reported income unreported income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number this time the irs caught on verna scott was the revenue_agent that the commissioner assigned to audit fiore’s return she had years of experience in bookkeeping and business before going to the irs and with her more experienced eye immediately spotted something unusual about fiore’s return his reported expenses were mostly rounded to the nearest hundred she wrote fiore to ask for his and returns and for the firm’s payroll reports bank statements books_and_records and substantiation for business_expenses she set a date for their first meeting and gave fiore a deadline to call if he needed to reschedule fiore hewed to the same tack he had in the earlier audit and said he needed to reschedule he explained that he was in idaho and would call her back in mid-july when he returned to his office in california he never called scott back so she called his office in late july to learn that he had been in the office earlier that month but had returned to idaho she was persistent and asked the firm to call him in idaho and tell him to call her fiore did call her but said he didn’t know when they could meet but that he would send documents by august he instead sent her--after august 15--his and returns the firm’s payroll reports and a handwritten list of checks he did not send the other documents she had asked for and that he had promised to give scott tried again she set a meeting for september and asked him again to bring the rest of the documents fiore brought bank statements for the general law-firm account--except for july’s scott did a bank-deposits analysis and discovered that the deposits were quite a bit higher than the reported income even using only months of statements when asked why this was the case fiore was less than forthright he claimed that the excess deposits were attributable to transfers and nontaxable deposits they weren’t scott then asked fiore how he calculated his law-firm income and he replied that he used a spreadsheet--which he never provided as for business_expenses the handwritten check register fiore provided previously didn’t match most of his expenses he brought an amex year-end summary to the meeting but it didn’t have enough information for scott to verify the deductibility of the expenses he claimed fiore had sailed into a maelstrom scott scheduled another meeting for october fiore asked to reschedule scott agreed fiore called to reschedule for october and then called to reschedule again scott issued a summons for fiore’s bank records she got them and determined that fiore had failed to report over dollar_figure in income for she told him of her findings and opened an audit of his tax_year out went an information_document_request for fiore didn’t respond out went a summons for his bank records in came a bank- deposits analysis and scott again discovered a substantial amount of unreported income this was too much scott decided to refer the case to the criminal_investigation_division of the irs to determine whether there was fraud special_agent lisa sasso took over the investigation she started by requesting copies of fiore’s and tax returns from irs service center--but they were missing the schedules c unlike the civil agents sasso didn’t ask for meetings--she just showed up unannounced at fiore’s office in date she read fiore his rights and asked him questions about his billing procedures books_and_records and business_expenses after her initial visit she requested documents for the and tax years fiore sent her some documentation but didn’t cough up any work papers to tie his information to his return so sasso sent a summons to fiore’s bank and then she did a bank-deposits analysis for and she determined that he had failed to report taxable_income for those years but chose to exclude fiore’s possible inflation of his business_expenses from her case against him she explained i t’s a lot more difficult to prove in a criminal case expense items on the tax_return especially if the taxpayer doesn’t know or have books_and_records to show where he determined the numbers came from so what i would have had to do is recreate all his books_and_records in order to determine the numbers on the tax_return so i was trying to find specific expenses and show a pattern but it was too difficult to do that for a criminal case and the burden_of_proof so we just went with the income the bottom was now in sight in date a grand jury indicted fiore on four counts of tax_evasion one for each year from through he pled guilty only to the count arising from the tax year--and admitted to knowingly and willfully understat ing the business receipts for that year in exchange the government dropped the charges for he agreed however that the understatements were relevant conduct for the purposes of sentencing he also agreed to pay restitution for the underpayments from on the other hand in his plea agreement he preserved his right to contest civil irs penalties though i have agreed to an amount of restitution and tax loss amount as part of the agreed-upon disposition of this case i agree that this agreement with respect to restitution and tax loss amount does not bar the internal_revenue_service from making a civil determination with respect to additional taxes interest and penalties for which i may be liable nor will it bar me from civilly contesting any liabilities as determined by the internal_revenue_service including asserting the statute_of_limitations as a bar to liability at his sentencing hearing fiore emphasized that his guilty plea didn’t apply to i recognize that i brought this on myself relating to one year i deny strongly as i can in this situation that the prior years other than being relevant conduct for purposes of determining apparently the so- called tax loss which i’ve fully paid that the prior years have anything to do with or anywhere near the same conduct that i pled guilty to fiore was sentenced to months in the federal prison at lompoc california he was released in date he is no longer a member of the bar d civil penalties after closing out the criminal case the irs got back to work on fiore’s civil tax_liability scott had never opened an examination of the years at issue in this case--1996 and she thought that she couldn’t open the tax_year because the statute_of_limitations had expired and by the time she got through the audit she thought that she would have trouble completing an audit of the tax_year before the statute_of_limitations expired for it as well after consulting with her manager she decided not to audit the return but fiore’s guilty plea made the commissioner think he had a way back to those years revenue_agent charles tonna helped put together the notice_of_deficiency he explained at trial well primarily of course was the fact that mr fiore had actually pled guilty to tax_evasion in regards to the last year and i reviewed of course his plea agreement which gave details on what he admitted as to how he had committed that crime and since the facts were pretty much the same in the earlier three years i relied partially on the plea agreement to establish that he had the same fact pattern in the first three years as well t he plea agreement was the primary or the most important factor in determining that fraud applied in addition_to_tax evasion in a year not at issue he looked to the loan application disclosing dollar_figure million in annual receipts from and he cited the deficiencies fiore’s pattern of undereporting income and fiore’s perhaps intentional failure to use his computer program’s full capabilities as other factors showing fraud tonna mailed out a notice_of_deficiency in date it determined deficiencies in tax and the fraud_penalty for during pretrial preparation fiore conceded the underpayments for all four years and the fraud_penalty for and but he contests the fraud_penalty for and opinion section imposes a penalty equal to of an underpayment that is attributable to fraud the commissioner has the burden of proving fraud and he can meet it only with clear_and_convincing evidence that the taxpayer underpaid and that the underpayment was attributable to fraud sec_7454 tax_court rule b if the commissioner succeeds in proving that even part of the underpayment is due to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 fraud also extends the statute_of_limitations on assessment indefinitely sec_6501 fraud is the willful_attempt_to_evade_tax and we make that determination by looking at the entire record of a case 55_tc_85 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue did fiore commit tax_fraud in and or more precisely did the commissioner establish by clear_and_convincing evidence that fiore willfully attempted to evade tax in and there are many factors which can indicate fraud including understatement of income inadequate records concealing assets failure to cooperate with tax authorities mischaracterizing the source_of_income and implausible or inconsistent explanations of behavior see 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 91_tc_273 we won’t find fraud where the circumstances merely lead to a suspicion of fraud 94_tc_654 but we may use circumstantial evidence--including fiore’s entire course of conduct see id with these background principles in mind we look at the factors that the commissioner and fiore point us to education and business knowledge one of the most important if only because it floats over everything else is that fiore was until his conviction a highly respected tax attorney and he was a highly respected tax attorney with a solid accounting background as well failure to keep adequate books_and_records this is especially important here because fiore’s main defense is that he was a horrible recordkeeper the three-checkbook method_of_accounting handwritten employee paychecks and other misuse of 1970s-era technology clearly show a failure to keep adequate books_and_records and we have often cited bad recordkeeping as a factor in favor of finding fraud see eg robleto v commissioner tcmemo_2008_195 wl at aff’d 471_fedappx_576 9th cir kim v commissioner tcmemo_2000_83 wl at lee v commissioner tcmemo_1995_597 wl at but maybe something else was going on here sadler credibly testified regarding fiore’s hectic-yet-successful attempts at client development and fiore was accustomed to relying on the support of larger law firms and their well- organized accounting departments failure to cooperate with tax authorities if the commissioner had only chaotic books to offset fiore’s expertise we would not find clear_and_convincing evidence of fraudulent intent but the proof of how fiore reacted to the civil audits advances the commissioner’s case fiore was a master of delay during the audits and the criminal investigation repeatedly rescheduling meetings and giving up documents only grudgingly or not at all he offered implausible explanations about nontaxable deposits and transfers into his general account still he was constantly traveling to develop business to set up his idaho retirement and to advise his clients he shouldn’t have canceled so many meetings with the irs but--though it edges the commissioner closer to proof of fraud here--it’s not quite clear_and_convincing given fiore’s consistency in poor recordkeeping pattern of consistent underreporting this case is about fraud for two years--1996 and much of the commissioner’s case is built upon fiore’s behavior in years other than or but a pattern of underreporting in years not at issue does tend to show fraud see ferguson v commissioner tcmemo_2004_90 wl at plunkett v commissioner tcmemo_1970_274 tax ct memo lexi sec_83 at aff’d 465_f2d_299 7th cir the commissioner specifically identifies the deficiencies as the start of the pattern of noncompliance but there’s a problem with this argument--the deficiencies were based only on inflated expenses the and deficiencies were based only on unreported income so while there’s some ground for suspicion of fraud there wasn’t much of a pattern yet--fiore wasn’t alerted to the possibility of unreported income by the earlier deficiencies because only disallowed expenses were at issue and unlike no expenses were disallowed for fiore’s underreporting of his income gained momentum in the amount of the deficiency increased and there was written evidence of fiore’s knowledge of actual receipts--the loan application and the tussman printout for partnership negotiations and fiore admitted in a plea agreement to criminal_tax_evasion for the tax_year the commissioner points to fiore’s plea agreement as an admission of fraud for and see eg marretta v commissioner the lack of unreported income from may be due to agent wong’s oversight--she failed to perform a bank-deposits analysis but it’s the commissioner’s burden here and we decline to make any finding that fiore had unreported income in when the irs didn’t look for it as explained in the facts section the and tax years were never subjected to full audit because of irs oversight so there may have been improper expenses here as well but we won’t draw inferences in favor of finding fraud when it’s the commissioner’s burden tcmemo_2004_128 wl at aff’d 168_fedappx_528 3d cir ferguson wl at price v commissioner tcmemo_1996_204 wl at in those cases however the taxpayers got indicted for tax_evasion for several years agreed to plead guilty for the last year and then got the other years dismissed in the plea agreements in those cases the taxpayers expressly admitted an intent to evade taxes for all the years of the indictment despite being convicted for the last year alone fiore was shrewder in his negotiation he anticipated the government’s strategy and crafted his plea accordingly he didn’t admit to tax_evasion for any year other than 1999--the year of his conviction of course the lack of an admission in the plea agreement doesn’t foreclose a finding of fraud--but fiore’s plea agreement doesn’t help the commissioner establish fraud clearly and convincingly either and his conviction doesn’t clearly establish that his returns for or were fraudulent see corson v commissioner tcmemo_1965_214 tax ct memo lexi sec_115 at petitioner’s conviction for filing false and fraudulent_returns for the later years carries no presumption of fraud as to the earlier years aff’d 369_f2d_367 3d cir this factor is neutral willful_blindness so far then it’s not clear whether fiore had fraudulent intent but underlying all the factors discussed above is another important question--was fiore willfully blind to the unreported income willful_blindness is a relatively underdeveloped area of law in tax_court jurisprudence--at least in fraud cases in fields v commissioner tcmemo_1996_425 wl at we mentioned willful_blindness fields received advice from his attorney that he should report commission income and ignored the advice id we reasoned that fields’s lack of regard for his attorney’s advice was for the primary purpose of evading taxes id we added that although not necessary to the conclusion fraudulent intent can be found by reasonable inference drawn from proof that a taxpayer deliberately closed his or her eyes to what would otherwise have been obvious to him or her a trier of fact may infer that an individual knew of his or her evasion of tax from his or her willful_blindness to the existence of that fact id fields doesn’t offer much guidance on how to apply the willful_blindness standard to fiore willful_blindness wasn’t the focus of the case and was mentioned only in passing we have addressed willful blindness--without calling it that--in the context of the failure to use available records in fraud cases in cole v commissioner tcmemo_1998_452 wl the taxpayer ran a medical practice that received cash and check payments daily the business receipts were recorded daily on day sheets and totaled for each day month and year by his secretary id wl at they included the patient name the service provided the fee for that service and whether the patient paid_by cash or check id cole had access to the day sheets as well as the business bank statements but did not use them in preparing his return id we found fraud based in part upon his failure to use the business records that were available to him id wl at and in spill v commissioner tcmemo_1989_213 tax ct memo lexi sec_213 the taxpayer owned filly’s fashions a clothing store in brooklyn filly’s employed a bookkeeper who kept two sets of books id tax ct memo lexis at the first set purported to record daily cash receipts but merely recorded what was deposited into the business bank account id the fraud was not the only mischief going on--after a business dispute a competitor threatened to bury spill and filly’s soon burned to the ground spill v commissioner tcmemo_1989_213 tax ct memo lexi sec_213 at spill found a new location for his store but shortly after he moved there it was firebombed id we were careful to note that the competitor was killed before the trial when after defaulting on a loan from an unregulated segment of the financial industry he was killed in an accident see id tax ct memo lexis at n brooklyn was apparently rough before it became hip second set of books included a record of all daily sales--including amounts diverted elsewhere id we reasoned that fraud is evidenced by the fact that petitioners kept a record of daily sales which they did not use in preparing their returns id at willful-blindness fraud is more thoroughly described in criminal_law see generally ira p robbins the ostrich instruction deliberate ignorance as a criminal mens rea j crim l criminology an old english case regina v sleep eng rep was the first to name the concept but it made its way to america by the late 19th century see eg people v brown p willful_blindness started showing up more frequently in the 1970s the comprehensive drug abuse prevention and control act of pub_l_no sec_401 sec_84 stat pincite current version pincite u s c sec_841 prohibits the knowing importation of controlled substances and the knowing possession of such substances with intent to distribute u s c sec_841 emphasis added savvy drug traffickers saw a convenient defense to the knowledge element in deliberate ignorance prosecutors got around this problem through jury instructions equating deliberate ignorance with actual knowledge the instruction spread to other prosecutions including tax crimes 441_f2d_441 2d cir 532_f2d_697 9th cir has been widely adopted as a framework for evaluating willful-blindness crimes jewell and a friend drove a rented car from los angeles to tijuana to have a good time while they were enjoying themselves at a tijuana bar a man who identified himself as ray approached them and offered marijuana for sale they declined ray then offered to pay them dollar_figure for driving a car north across the border jewell accepted the offer but his friend didn’t want any part of it and drove the rented car back to l a alone when jewell picked up the car he opened up the trunk and noticed a secret compartment he didn’t check what was inside even though he suspected contraband was there he got busted when a border patrol agent found pounds of marijuana in the secret compartment and was charged with knowingly possessing marijuana u s c sec_841 the trial_court gave a willful-blindness jury instruction and jewell was convicted since jewell was decided in every circuit--with the exception of the d c circuit--has adopted its central holding indeed many colloquially refer to the deliberate ignorance instruction as the ‘jewell instruction ’ 483_f3d_913 9th cir en_banc the instruction allowed the jury to find that the government met its burden if the defendant was not actually aware that there was marijuana in the vehicle he was driving when he entered the united_states his ignorance in that regard was solely and entirely a result of his having made a conscious purpose to disregard the nature of that which was in the vehicle with a conscious purpose to avoid learning continued see jewell f 2d pincite on appeal jewell argued that positive knowledge of the hidden marijuana was necessary to convict him the ninth circuit affirmed the trial_court adopting the model penal code definition of knowingly the court also noted that the required state of mind differs from positive knowledge only so far as necessary to encompass a calculated effort to avoid the sanctions of the statute while violating its substance id pincite later cases listed three elements for willful_blindness awareness of a high probability of criminal circumstances deliberate avoidance of steps to confirm these criminal circumstances and the deliberate avoidance be motivated by a desire to avoid criminal responsibility continued the truth to act ‘knowingly’ is not necessarily to act only with positive knowledge but also to act with an awareness of the high probability of the existence of the fact in question 532_f2d_697 see eg 429_f3d_820 9th cir but courts applied the factors inconsistently some courts required only the first two elements others all threedollar_figure the ninth circuit--where appeal of this case would lie--revisited willful_blindness in 483_f3d_913 9th cir en_banc heredia borrowed her aunt’s car to drive her mother to a nearby town she suspected that drugs might be in the car because it reeked of laundry detergent the passengers carried a lot of cash and acted nervous and her aunt’s boyfriend was a pothead at a border-control checkpoint an officer stopped the vehicle and discovered pounds of marijuana wrapped in dryer sheets an odor-masking technique heredia was charged with possession of a controlled substance with intent to distribute under u s c sec_841 the court gave the jury a see eg 620_f3d_238 3d cir 398_f3d_981 n 8th cir 387_f3d_677 7th cir 244_f3d_1234 10th cir 159_f3d_916 5th cir see eg 350_f3d_1137 11th cir 277_f3d_1026 8th cir 213_f3d_1263 10th cir 768_f2d_1096 9th cir deliberate-ignorance instruction11-without the motivation-to-avoid-criminal- responsibility element--and she was convicted prior to rehearing the case en_banc a majority of a three-judge panel from the ninth circuit overturned heredia’s conviction because they concluded the government had failed to establish that heredia deliberately avoided confirming her suspicion in order to provide herself with a defense heredia f 3d pincite judge kozinski dissented arguing that the third prong was not necessary for a finding of willful_blindness id pincite upon rehearing en_banc the court held that the two-pronged instruction met the requirements of jewell and to the extent some of our cases have suggested more is required they are overruled heredia f 3d pincite it reasoned that the requirement that defendant have deliberately avoided learning the truth provides sufficient protections for defendants id in other words the third element--that the deliberate avoidance be motivated by a desire to avoid criminal responsibility--need not be met for a willful_blindness finding in the ninth circuit the relevant part of the jury instruction read as follows you may find that the defendant acted knowingly if you find beyond a reasonable doubt that the defendant was aware of a high probability that drugs were in the vehicle driven by the defendant and deliberately avoided learning the truth heredia f 3d pincite judge easterbrook has weighed in on the debate as well in 785_f2d_184 7th cir scamsters running a ponzi scheme portray ed themselves as more gullible than the victims and invoked a willful- blindness defense id pincite the trial court’s jury instruction was upheld but judge easterbrook did one better--offering a better instruction that would be simple but sufficient you may infer knowledge from a combination of suspicion and indifference to the truth if you find that a person had a strong suspicion that things were not what they seemed or that someone had withheld some important facts yet shut his eyes for fear of what he would learn you may conclude that he acted knowingly as i have used that word id pincite judge easterbrook’s approach forgoes the motivation-to-avoid-criminal- prosecution element as well of course the case before us is a civil rather than criminal matter but we do look to jewell and similar cases for guidance about willful_blindness see eg christians v commissioner tcmemo_2003_130 wl at medieval attractions n v v commissioner tcmemo_1996_455 wl at and since the beyond-a-reasonable-doubt standard of criminal_law is more stringent than the commissioner’s clear-and-convincing burden for finding civil_fraud we think meeting the criminal standard is more than sufficient to show the fraudulent intent behind false statements on tax returns that we’re looking for here we therefore hold that the commissioner can meet his burden of showing fraudulent intent to evade taxes with clear_and_convincing evidence that a taxpayer was aware of a high probability of unreported income or improper deductions and deliberately avoided steps to confirm this awareness there is clear_and_convincing evidence that fiore was aware of a high probability of unreported income for and notwithstanding his busy schedule and administrative shortcomings he must have known that there was a very high probability that he wasn’t reporting all of his income his educational background and work experience would alert him to the likely outcome of his haphazard income-estimation method--that he was likely failing to report substantial amounts of income fiore knew he was neglecting firm administration and running a high risk of not reporting taxable_income and more importantly fiore was certainly aware he was burning through a lot of cash in he paid dollar_figure to settle a malpractice claim and dollar_figure for his idaho cabin he also started renting his closer-to-work apartment in for over dollar_figure a month while paying a mortgage at the same time the pattern continued into when he paid dollar_figure for idaho land and then into 1998--when he paid dollar_figure for a log house and barn we find that he was thinking about his not-enough-cash problem in and and not paying all his taxes was a convenient solution--at least temporarily we also find that fiore deliberately avoided steps to confirm the possibility of unreported income he could have easily confirmed whether his estimates of gross_income were correct by checking his business-account bank statements he also had a three-ring binder for each taxable_year that included a copy of all the bills and deposit slips fiore’s failure to check the bank statements and binders before accounting for his income and preparing his taxes makes his case analogous to cole and spill--fiore like the taxpayers in those cases had access to available records that he failed to use in preparing his returns fiore in fact admitted to willful_blindness not for the purpose of defrauding the government but rather sadly for the purpose of getting and keeping clients at the very least this is an admission that he believed his time was better spent on getting clients than confirming whether he reported all his income--even when he suspected that at least some taxable_income wasn’t being properly reported we therefore find that fiore was willfully blind weighing in favor of finding fraud and with particular weight given to this willful_blindness we find that the commissioner has met his burden of proving by clear_and_convincing evidence that fiore filed fraudulent_returns we cannot accept that a person of fiore’s intelligence training and experience was not aware when he filed his returns for and 1997--at a time when he knew his need for cash was ballooning--that there was a high probability that he was underreporting his income and we find that he deliberately avoided steps that would have confirmed that underreporting since all he had to do was read his monthly bank statements to verify the accuracy of his estimates of taxable_income that he put on his returns decision will be entered under rule
